ORDERED that the petition for certification is granted, limited to the following issues: (1) whether an exemption to the certificate *484of need requirement under the Health Care Facilities Planning Act, N.J.S.A 26:2H-1 et seq., belongs to the tenant who established and operated the exempted nursing home or to the landlord of the property on which the nursing home is operated; and (2) if the exemption belongs to the landlord, whether equity requires the landlord to pay the tenant operator for the value of the established business.